Citation Nr: 0832333	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia.

2.  Entitlement to an evaluation in excess of 20 percent for 
limitation of flexion of the left elbow.

3.  Entitlement to an evaluation in excess of 10 percent for 
limitation of supination of the left elbow.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 2003.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

In July 2008, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record.

The Board also notes that during the rating period on appeal 
a Decision Review Officer decision, dated in February 2008, 
"closed out" the 10 percent evaluation for the veteran's 
service-connected left elbow epicondylitis, effective August 
12, 2006, and "split out" the veteran's evaluation for his 
left elbow to reflect impairment of flexion and supination.  
As now appropriate, the Board has characterized the veteran's 
appeal of the evaluation for his service-connected left elbow 
as listed on the title page.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran seeks a disability evaluation in excess of 10 
percent for his service-connected left knee disability.  At 
the July 2008 Travel Board hearing, the veteran testified 
that his left knee disability had worsened since his last VA 
examination in August 2006.  (See Transcript "Tr." at 10.)  
The veteran testified that his left knee has weakened since 
his last VA examination.  (Id.)  In this regard, the Board 
notes that VA's duty to assist includes providing a medical 
examination and/or obtaining a medical opinion when such an 
examination becomes necessary to substantiate the claim.  38 
U.S.C.A. § 5103A(d).  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Therefore, the Board finds that 
an additional VA examination is necessary prior to appellate 
adjudication of this issue.  

The veteran also contends that his service-connected left 
elbow warrants higher ratings.  At the July 2008 Travel Board 
hearing, the veteran testified that he had had elbow surgery 
after his last VA examination in August 2006.  (See Tr. at 
14.)  Further, in addition to loss of range of motion, he 
stated he was experiencing loss of grip strength and problems 
in his left upper extremity that could be best described as 
of a neurological nature - tingling and numbness extending to 
the digits.  (See Tr. at 16.)  Based on the foregoing, the 
Board finds that a contemporaneous VA examination is 
necessary to evaluate the current level of severity of his 
service-connected left elbow disability post surgery.  38 
U.S.C.A. § 5103A(d) (West 2002).  See Caffrey v. Brown, 6 
Vet. App. 377 (1994); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (stating that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  

The record appears to indicate outstanding treatment records 
from a VA facility.  At the July 2008 hearing, the veteran 
referenced that he was seen by "rehab approximately 6 months 
ago" regarding his service-connected left knee disability.  
(Tr. at 5.)  After reviewing the claims file, this VA 
rehabilitation treatment report does not appear to be of 
record.  The Board also notes that statements received from 
the veteran intimate post-service treatment at a U.S. Air 
Force medical facility (possibly MacDill Air Force Hospital), 
and that the veteran has asked the RO to obtain those 
records.  The missing VA and/or post-service military 
treatment records may be material to the veteran's claim and 
should be secured as they may help provide a better picture 
of the veteran's service-connected disabilities at issue.  In 
this regard, it is noted that records generated by Federal 
facility, to include VA and the Department of Defense (DoD), 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, an effort should be made to 
locate outstanding VA records and associate them with the 
veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to identify all VA, non-VA 
(private), and DoD health care providers 
that have treated him for his left elbow 
and/or left knee disability since his 
service discharge.  It is noted that the 
veteran reported pertinent treatment at a 
VA facility for rehabilitation regarding 
his left knee in early 2008.  After 
securing the necessary release, if 
warranted, obtain any identified 
treatment records and associate such 
records with the claims folder.  If no 
records are available, the claims folder 
should be annotated to indicate this 
fact.

2.  After associating any outstanding 
treatment records with the claims folder, 
schedule the veteran for an orthopedic 
examination with the appropriate VA 
medical facility to determine the current 
nature and severity of the veteran's 
service-connected left elbow, status post 
surgery, and his service-connected left 
knee disability.  All necessary tests 
should be conducted regarding the 
veteran's left knee and left elbow 
disabilities, to include diagnostic 
studies and range of motion.

The examiner should describe all 
symptomatology pertaining to the left 
knee and left elbow including, but not 
limited to, loss of range of motion, 
instability, subluxation, and ankylosis.  
Additionally, the examiner should state 
whether there is additional functional 
limitation due to factors such as pain, 
weakness, fatigability, or 
incoordination.  38 C.F.R. §§ 4.40 and 
4.45 (2007) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner is also 
asked to comment on any functional 
impairment due to these service-connected 
disabilities, to include impact on daily 
life and/or employment.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such findings 
should be noted in the examination 
report.  

Further, with respect to the veteran's 
left elbow, the examiner should be asked 
to comment on the veteran's complaints of 
reduced grip strength.  He or she should 
also indicate whether or not the veteran 
experiences any neurological 
complications in his left upper extremity 
due to his left elbow disability.  If a 
neurological problem/disability is 
identified and found to be related to the 
veteran's left elbow disability, the 
examiner should be asked to identify the 
affected nerve(s) and describe the level 
of disability - mild, moderate, or severe 
incomplete paralysis.

The claims folder should be reviewed in 
conjunction with the evaluation, and the 
examination report should clearly 
indicate that such review was performed.  
All opinions expressed should be 
accompanied by complete rationales. 

3.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

